Williams v Chappius (2019 NY Slip Op 00951)





Williams v Chappius


2019 NY Slip Op 00951


Decided on February 7, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 7, 2019

527323

[*1]In the Matter of ISIAH WILLIAMS, Petitioner,
vPAUL J. CHAPPIUS, as Superintendent of Elmira Correctional Facility, Respondent.

Calendar Date: January 4, 2019

Before: Garry, P.J., Clark, Mulvey, Rumsey and Pritzker, JJ.


Isiah Williams, Elmira, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding challenging a tier II determination finding him guilty of violating certain prison disciplinary rules. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record, and the mandatory $5 surcharge has been refunded to petitioner's inmate account. Given that petitioner has received the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Haigler v Chappius, 142 AD3d 1243, 1243 [2016]; Matter of Smalls v Smith, 71 AD3d 1358, 1358 [2010]). As the record reflects that petitioner has either paid or is obligated to pay a reduced filing fee of $15, and he has requested reimbursement thereof, we grant petitioner's request for that amount.
Garry, P.J., Clark, Mulvey, Rumsey and Pritzker, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $15.